Citation Nr: 1731390	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  15-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs burial benefits.

[The issues of whether vacatur of a decision of the Board of Veterans Appeals denying service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, issued on February 21, 2008, is warranted, and the issues of service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1954.  He died in October 2007.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2015 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's death certificate, he died in October 2007, with immediate cause of death noted to have been chronic obstructive lung disease.  

The appellant filed a claim for VA burial benefits in February 2009.  See 38 C.F.R. § 3.1703.  As reflected in April 2009 and March 2015 decision letters, the AOJ denied VA benefits, in part, because the Veteran "didn't have a claim pending which would have resulted in VA disability benefits, and because the Veteran's "death was not related to military service."  See 38 C.F.R. §§ 3.1704, 3.1705.

However, in a separate decision simultaneously rendered with this Remand, the Board vacates its prior February 21, 2008, decision denying the Veteran's claims of service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, and dismissed those service connection claims on the merits without prejudice.  This is done in light of the fact that the Veteran had died while such service connection claims were pending and had been certified to the Board, and therefore the Board did not have jurisdiction to decide such issues on the merits.  Due to the Board's February 2008 decision, however, it appears that the AOJ did not, in considering the appellant's claim for VA burial benefits, consider the Veteran's service connection claims as pending at the time of his death, and made no determination as to whether any such pending claim would have resulted in disability compensation.  

Thus the AOJ should, after completing all necessary development, consider the Veteran's pending claims of service connection at the time of his death for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, and make a determination as to whether any such pending claim would have resulted in disability compensation.  It should then readjudicate the appellant's claim for VA burial benefits accordingly.  See 38 C.F.R. §§ 3.1704, 3.1705.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Complete all necessary development, to include making a determination as to whether any of the Veteran's pending claims of service connection at the time of his death for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, would have resulted in disability compensation.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the appellant.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




